Citation Nr: 1011698	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  02-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.  A timely appeal was noted from that 
decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 12, 2002.  A 
copy of the hearing transcript has been associated with the 
file.

In April 2008, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.

Correspondence received in September 2008 can be construed as 
a claim of entitlement to service connection for kidney and 
bladder disorders, and an application to reopen previously 
denied claims of entitlement to service connection for skin 
cancer, osteoarthritis, and a prostate disorder.  These 
matters are referred back to the RO for appropriate 
disposition.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has PTSD that 
is due to a stressor incident that occurred during his period 
of military service.





CONCLUSION OF LAW

PTSD was incurred in active military duty.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2004, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed just a few weeks subsequent to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Although the current section 5103(a) requirements were 
enacted in November 2000, just a few weeks before the 
issuance of the December 2000 decision denying entitlement to 
service connection for PTSD, the Board finds that the short 
length of time between the enactment of the section 5103(a) 
requirements and the decision would have precluded most 
efforts to provide the Veteran with VCAA-compliant notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

On VA examination in April 2000, PTSD was diagnosed based on 
the Veteran's proximity to a September 1969 enemy attack on 
Bien Hoa Air Base.  According to the Veteran's hearing 
testimony, he was sent to Bien Hoa just after his arrival in 
Vietnam for "in-country training."  While serving guard 
duty, enemy sappers overran his position, infiltrated the 
installation and blew up two F-14 aircraft.  The Veteran 
testified that servicemembers serving guard duty that night 
had been taking drugs and were unable to respond to the 
attack, exacerbating the amount of damage inflicted upon the 
Bien Hoa facility.  He has had PTSD symptomatology since that 
time.

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  Section 3.304(f) provides that if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).  

In this case, the Veteran has no combat decorations and was 
not assigned to a combat unit.  His military occupational 
specialty was clerk-typist.  As there is no prima facie 
evidence that the Veteran engaged in combat with the enemy, 
his claimed stressor must be corroborated with objective 
evidence.

The Veteran has asserted that he was sent to Bien Hoa in 
September 1969 for "in-country training."  According to an 
August 30, 1969 document contained in the Veteran's service 
personnel record, the Veteran was assigned to temporary duty 
(TDY) at the 101st Airborne Division Screaming Eagle 
Replacement Training School (SERTS), from September 2, 1969, 
until approximately September 8, 1969.  Although the August 
1969 orders do not specifically state the location of the 
SERTS facility, research indicates that it was located at 
Bien Hoa Base Camp.  See MICHAEL P. KELLEY, WHERE WE WERE IN 
VIETNAM: A COMPREHENSIVE GUIDE TO THE FIREBASES, MILITARY INSTALLATIONS 
AND NAVAL VESSELS OF THE VIETNAM WAR 1945-1975 5-53, Hellgate Press 
(2002).

The U.S. Army and Joint Services Records Research Center 
(JSRRC) has documented two attacks on Bien Hoa during the 
first week of September 1969.  On September 5, 1969, "four ... 
enemy indirectly fired rounds struck the [Bien Hoa Air Base] 
causing neither casualties nor damage."  On September 6, 
1969, "18 indirectly fired rounds bombarded the [Bien Hoa 
Air Base] at 6:19 AM ... seven US military personnel were 
killed in action (KIA), twelve (12) personnel were wounded in 
action (WIA) and one U.S. aircraft was damaged."  

The evidence of record reflects that the Veteran was present 
at Bien Hoa Air Base during at least two enemy attacks, one 
of which caused several U.S. casualties and damage to U.S. 
aircraft as described by him.  The information provided by 
the Veteran is sufficient to demonstrate his personal 
exposure to the September 1969 incidents at Bien Hoa Air 
Base.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(detailed corroboration of physical proximity to, or 
firsthand experience with, the alleged stressors is not 
required in order to establish that the stressors actually 
occurred).  The April 2000 VA examiner found that the Bien 
Hoa attack was sufficient to result in PTSD, so resolving all 
doubt in the Veteran's favor, the Board finds that PTSD owes 
its etiology to active duty.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


